07/21/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs June 23, 2020

                   STATE OF TENNESSEE v. CURTIS LANE

                  Appeal from the Criminal Court for Knox County
                          No. 112569   Scott Green, Judge


                            No. E2019-01401-CCA-R3-CD


The defendant, Curtis Lane, appeals his 2019 Knox County Criminal Court guilty-pleaded
conviction of second degree murder, arguing that the 22-year sentence is excessive.
Discerning no error, we affirm.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Jonathan Harwell (on appeal); Julie Gautreau and Jessica Greene (at trial), Assistant
District Public Defenders, for the appellant, Curtis Lane.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Assistant
Attorney General; Charme P. Allen, District Attorney General; and Kevin Allen, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

              Originally charged with one count of first degree premeditated murder and
one count of possession of a firearm by a convicted felon, the defendant pleaded guilty to
one count of second degree murder in exchange for dismissal of the firearm charge and a
sentence to be determined by the trial court following a sentencing hearing.

               At the guilty plea submission hearing, the State provided the following
stipulation of facts:

             [W]itnesses essentially would say there was an altercation
             between the defendant and Mr. Dale that may have led to blows
             between Mr. Dale and the defendant. That the defendant at
              some point – that they had gone their separate ways and that
              the defendant returned with a weapon, with a firearm and,
              again, engaged Mr. Dale. That they disappeared behind a
              building and shots were fired.

The victim suffered a single gunshot wound that led to his death.

                At the sentencing hearing, the parties stipulated that, if called to testify, Dr.
Malcolm Spica would testify that the defendant’s “general level of intellectual functioning
. . . ranked in the impaired range” and that “his current intellectual ability is commensurate
with that of a nine-year-old child.”

               The defendant’s fiancée, Kiara Anderson, testified that she and the defendant
had been together since 2011 and that they shared two children. Ms. Anderson recalled
that on the day of the offense, the victim “came up and asked me where Curtis was” and
that “they ended up meeting up with each other and they started arguing – or he started
arguing with Curtis and it led up to a big argument.” She said that the defendant tried to
walk away, but the victim “hit him in his face” and then “hit me in my stomach as I was
already pregnant.” Ms. Anderson recalled that her pregnancy was classified as “high-risk”
because she also suffered from epilepsy. Ms. Anderson testified that after striking her, the
victim “told us if we was to go home, he was going to come and see about us,” which she
interpreted as a threat on her life. Ms. Anderson said that two days after the defendant’s
arrest, “[t]hey came and shot my house up while I was in there by myself.”

              During cross-examination, Ms. Anderson conceded that after the defendant
shot the victim, neither she nor the defendant called 9-1-1 even though they knew that the
victim had been mortally wounded. Instead, they got into their car and drove home. Ms.
Anderson admitted that when questioned by the police, she lied to the police, denied that
the defendant had any involvement in the shooting, and provided him with an alibi. Ms.
Anderson conceded that the defendant had possessed the firearm that he used to shoot the
victim for quite some time before the shooting even though he was a convicted felon and
even though they had small children at home.

               Ms. Anderson testified that the defendant was not armed during their first
encounter with the victim at Montgomery Village that ended in the victim’s striking the
defendant. After the altercation, she and the defendant drove home so that the defendant
could get his gun. They returned to Montgomery Village and parked in a different location
because the defendant did not want the victim to see him. The defendant then got out on
foot and went looking for the victim. She insisted that the defendant “was protecting his
family.”

                                               -2-
              The defendant testified that he had a “rough” childhood and that, when he
lived with his mother, she would hit him “[n]ot often, but sometimes.” He said that the
years he spent living with his father were “more rough” because his father treated him
badly, burning him with a cigarette on one occasion. The defendant earned a special
education diploma and had been diagnosed with Attention Deficit and Hyperactivity
Disorder and Post-Traumatic Stress Disorder. At the time of the offense, he worked “with
this guy named Cody” performing “[c]onstruction clean-up.”                The defendant
acknowledged that he had used marijuana on a daily basis since he was 17 years old.

              The defendant testified that he had known the victim “from being around the
neighborhood” and that the victim had been to his house three or four times. Before the
day of the offense, he and the victim had not had any issues. On that day “we got into an
argument that le[]d us to get into a fight and he . . . assaulted me and he assaulted Kiara
too.” The defendant said that the victim “kept saying that he was on his way back to prison
and he didn’t . . . care about our lives and that he was going to kill me, my baby, and my
old lady.” In response to the court’s question about the genesis of the argument, the
defendant said, “I couldn’t tell you. I know that he was just – I know that he was out of
control.”

                Following the first encounter with the victim, the defendant and Ms.
Anderson returned to their home “[t]o get away from the situation.” The defendant testified
that he armed himself with a handgun “[j]ust so I could protect myself and Kiara.” After
the defendant armed himself, he and Ms. Anderson went to the defendant’s brother’s
apartment in Montgomery Village. He said that his “brother didn’t come to the door, and
[the victim] came behind the building and he was like, come here and let me talk to you
for a second.” The defendant claimed that the two men “got to talking” and the victim “got
mad again.” The defendant insisted that he agreed to speak to the victim because “I thought
that I could de-escalate the situation” so that “it wouldn’t go further than it had already
went.” The defendant claimed that the victim “walked up on me and he started punching
me again.” He said that he felt “[a] little intimidated.” The defendant drew his gun, pointed
it at the victim, and the victim “swung and then it went off and hit him.”

              The defendant testified that he “felt bad” about having shot the victim but
nevertheless fled the scene without calling for help. The defendant admitted that he lied to
the police when he first talked to them. The defendant said that he felt “a little sorry” that
the victim had died and that he “wish I wouldn’t have picked up a gun.”

              The defendant introduced into evidence a certified copy of the victim’s
conviction of carjacking as well as a warrant charging the victim with driving under the
influence, which warrant would have resulted in a violation of the victim’s probation. He

                                             -3-
argued that this evidence corroborated his version of events because it indicated that the
victim was, in fact, heading back to prison.

               The victim’s mother, Ingrid Dale, testified that she “was told from the people
in the community, and I can only go by what they said, and what they said and what they
testified to are totally different from what I heard.” She said that she could not see the
victim “hitting that lady in the stomach being pregnant.” Ms. Dale said that it was her
understanding that Ms. Anderson “[s]lipped the gun to him. He pulled the gun and [the
victim] ran for his life. He ran down a hill. He ran out of his shoes. And my son bled to
death and he died.” She asked the court to “take into consideration the truth. That he left
a situation and had a plan to come back instead of taking his girlfriend, fiancée, to the
emergency room.” Instead, she said, the defendant “was mad. I assume he got beat up and
he was embarrassed. And I guess he wanted to stand on his gun to be ten feet plus. And
he shot and killed my son.”

                The court found that the defendant had a history of criminal convictions or
criminal behavior in excess of that necessary to establish the appropriate range, that the
defendant had a history of unwillingness to comply with sentences involving release into
the community, that the defendant used a firearm during the commission of the offense,
and that the defendant had a juvenile adjudication that would have been a felony conviction
for an adult. See T.C.A. § 40-35-114(1), (8), (9), (16). The court observed that Ms. Dale’s
version of the offense made sense, addressing the defendant, “I think you got embarrassed.
I think you got beat up in front of your fiancée and you went back to make sure that you
were going to not be disrespected further.” The court added the defendant “brought a gun
to a fist fight,” which changed the equation and resulted in the victim’s death. The court
imposed a sentence of 22 years’ incarceration.

              In this appeal, the defendant asserts that the sentence imposed by the trial
court is excessive because the trial court erroneously based its sentencing decision on the
unproven theory of the case advanced by Ms. Dale.

               Our supreme court has adopted an abuse of discretion standard of review for
sentencing and has prescribed “a presumption of reasonableness to within-range sentencing
decisions that reflect a proper application of the purposes and principles of our Sentencing
Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The application of the purposes
and principles of sentencing involves a consideration of “[t]he potential or lack of potential
for the rehabilitation or treatment of the defendant ... in determining the sentence
alternative or length of a term to be imposed.” T.C.A. § 40-35-103(5). Trial courts are
“required under the 2005 amendments to ‘place on the record, either orally or in writing,
what enhancement or mitigating factors were considered, if any, as well as the reasons for
the sentence, in order to ensure fair and consistent sentencing.’” Bise, 380 S.W.3d at 698-
                                             -4-
99 (quoting T.C.A. § 40-35-210(e)). Under the holding in Bise, “[a] sentence should be
upheld so long as it is within the appropriate range and the record demonstrates that the
sentence is otherwise in compliance with the purposes and principles listed by statute.” Id.
at 709.

               Here, the defendant does not quibble with the trial court’s application of the
enhancement and mitigating factors but, instead, argues that the court based the sentence
on an erroneous version of events. In our view, however, the record belies the defendant’s
assertion. Although the trial court indicated that it believed Ms. Dale’s version of events
to be closest to the truth, it based its sentencing decision on the application of the
enhancement and mitigating factors. The court was particularly concerned about the
defendant’s decision to retrieve a firearm and return to the scene of the earlier altercation
despite that he was prohibited from owning a firearm by his prior felony conviction and
despite that the earlier quarrel had ended. In any event, because the trial court considered
all relevant principles associated with sentencing, no error attends the imposition of the
within-range sentence.

                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -5-